Citation Nr: 1138249	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to service connection for squamous cell carcinoma, to include lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 1951 to May 1962, and numerous periods of active service with United States Air Force Reserves (USAFR) from December 1970 to December 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision from the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for squamous cell carcinoma of the left vocal cord.

The issue has been re-characterized to comport to the medical evidence of record. 

The Board remanded the Veteran's current claim for additional development in August 2009.  In addition, in August 2009, the Board remanded claims of service connection for prostate cancer and erectile dysfunction (ED) secondary to prostate cancer for additional development.  Following completion of that development, in a December 2010 decision review officer (DRO) decision, the RO granted service connection for prostate cancer and ED, with a 100 percent rating for prostate cancer effective April 10, 2006, and a 20 percent rating effective November 1, 2006, and awarded special monthly compensation (SMC) effective April 3, 2010, for the Veteran's ED.  Therefore, because the Veteran was granted the full benefit he sought, his claims of entitlement to service connection for prostate cancer and ED are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).







FINDINGS OF FACT

1.  The Veteran served in the country of Vietnam during the Vietnam era, and was therefore presumptively exposed to herbicides.  

2.  Resolving all doubt, the competent evidence shows a relationship between the current squamous cell carcinoma, to include lung cancer, and service on a presumptive basis. 


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma, to include lung cancer, have been met  38 U.S.C.A. §§ 1110 , 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for squamous cell carcinoma, to include lung cancer, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks service connection for squamous cell carcinoma, to include lung cancer.  He contends that between June 1970 and 1975 he served in the USAFR as a load master and his reserve unit flew missions with active and reserve crews into Vietnam.  He was required to deplane each time they landed at airfields in Vietnam, and the C-14s he flew on carried Agent Orange. 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, respiratory cancers (cancers of the lung, bronchus, larynx, and trachea) shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Personnel records indicate that the Veteran was awarded the Vietnam Service Medal for participating in aerial flight missions "in and over" the Republic of Vietnam during his service in the USAFR, and that in December 1972 his records were amended to indicate that he participated in a minimum of 10 combat missions in a designated combat zone.  Furthermore, a USAFR retirement credit summary document notes that from December 1970 to December 1971 the Veteran earned 235 active duty points, from December 1971 to December 1972 he earned 152 active duty points, from December 1972 to December 1973 he earned 70 active duty points, and from December 1973 to December 1974 he earned 50 active duty points.  Given the Veteran's award of the Vietnam Service medal and participation in flight missions in and over the country of Vietnam during his extensive active duty with the USAFR during the Vietnam era, the Board finds that his reports that he deplaned at airfields in the country of Vietnam to be credible.  Thus, his exposure to herbicides is presumed for purposes of 38 C.F.R. § 3.307.  

A VA examination was conducted in November 2010 to determine the nature and etiology of the Veteran's claimed disability, and the examiner noted that the Veteran reported having lung cancer in 2008, but that a review of the claim file did not document that he did in fact have lung cancer.  Subsequent to the November 2010 VA examination, the RO received private treatment records indicating that the Veteran currently has lung cancer.  A September 2009 private surgical pathology consultation report notes that the Veteran was given a final diagnosis of invasive squamous cell carcinoma and had a clinical history of small cell lung cancer.  A September 2009 private operative record notes that the Veteran developed a 1.5 centimeter lesion in his left upper lobe, which is biopsy-proven squamous cell carcinoma.  The mass was removed by surgery.  

The competent and credible evidence of record therefore clearly shows that the Veteran has had respiratory cancer during the pendency of his service connection claim and he was presumptively exposed to herbicides during his service in Vietnam during the Vietnam era.  Therefore, service connection is warranted pursuant to 38 C.F.R. § 3.309(e).   







ORDER

Entitlement to service connection for squamous cell carcinoma, to include lung cancer is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


